DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of the species of the chr1_26928798-26928798_C_T mutation in the ARID1A in the reply filed on 01 August 2022 is acknowledged.
Claim Status
3. 	Claims 12 and 13  are pending and have been examined herein to the extent that the claims read on the elected species of the chr1_26928798-26928798_C_T mutation in the ARID1A gene. The claims encompass the non-elected subject matter of probes or primers specific for the additionally recited mutations and the recited combinations of mutations. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Interpretation
4.  The claims recite the ARID1A mutation of:

    PNG
    media_image1.png
    73
    790
    media_image1.png
    Greyscale

	The elected ARID1A mutation is considered to have each of the recited attributes listed in claim 12 – i.e., a chr1_26928798-26928798_C_T substitution in the ARID1A leading to a Q403X nonsense mutation. It is noted that the meaning of chr1_26928798-26928798_C_T is not clear in the absence of a reference genome since the numbering of chromosomal positions varies with the version / build of chromosomes. For instance,  NCBI SNP Database for rs878853088 (available via URL: <ncbi.nlm.nih.gov/snp/rs878853088#variant_details>, printed 12 October 2022) discloses that this nucleotide substitution occurs in chromosome 1 at position 27056211 with respect to the reference genome GRCh37, but at position 26729720 with respect to reference genome GRCh38:

    PNG
    media_image2.png
    223
    775
    media_image2.png
    Greyscale

However, the location and meaning of a 403Q>X nonsense mutation in ARID1A, as also recited in claim 12, is clear and provides context for the location of the C>T substitution in the ADRD1A gene on chromosome 1. Note that rs878853088 constitutes the presently claimed C>T substitution in the ARID1A gene leading to a Q403X nonsense mutation.

	Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural phenomenon / naturally occurring product without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” and particularly 2106.04(b)II and 2106.04(c) “Examples of Products Lacking Markedly Different Characteristics.”
Regarding Step 1 of the analysis, the claim is directed to the statutory category of a product.
Regarding Step 2A, prong one, the claim recites the judicial exception of a natural phenomenon – i.e., a naturally occurring product. 
 	Pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (June 2013), a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, is not patent-eligible subject matter. Specifically, the Supreme Court held that “a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated.” 
In the present situation, claim 12 recites a (nucleic acid) probe or primer specific for a mutant ARID1A gene, wherein the probe or primer comprises the mutation chr1_2698798-2698798_C_T in the ARID1A gene which encodes for a Q403X mutation.
Nucleic acid probes or primers comprising this mutation are naturally occurring DNA segments of chromosome 1.  The naturally occurring DNA segments do not have markedly different characteristics from their naturally occurring counterparts because the DNA segments convey the same genetic information. 
Applicant’s attention is further directed to In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, Nos. 14-1361, -1366 (Fed. Cir. Dec. 17, 2014). Therein, the Federal Circuit stated that the claimed primers “are not distinguishable from the isolated DNA found patent-ineligible in Myriad,” and that the primers “necessarily contain the identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind.”  Id.  The Court also stated that “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”  Id. at 8. In response to Myriad’s position that the primers “have a fundamentally different function than when they are part of the DNA strand,” the Court rejected this position on the basis that the natural DNA performed a similar function to bind to complementary nucleotide sequences.  The Court concluded that a “DNA structure with a function similar to that found in nature can only be patent eligible as a composition of matter if it has a unique structure, different from anything found in nature.”  Id. Thereby, the Court held that the primers did not have a different structure as compared to their full length naturally occurring nucleic acid counterparts and were therefore patent ineligible.
Regarding Step 2A, prong two, having determined that claim 12 recites a judicial exception, it is then determined whether the claim recites additional elements that integrate the judicial exception into a practical application.
Herein, claim 12 does not recite additional elements that integrate the recited judicial exceptions into a practical application of the exception(s).
Regarding Step 2B, the next question is whether the remaining elements – i.e., the non-patent-ineligible elements - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, claim 12 is limited to the non-patent-ineligible element of the naturally occurring nucleic acid probe or primer. The claim does not recite any additional non-patent-ineligible elements. 
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Improper Markush Grouping Rejection
6. Claims 12 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the probes / primers comprising the mutations in the ARID1A, MLL, MLL2 and MLL3 genes recited in claim 12 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
	Note that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each probe/primer has a different chemical structure in that it consists of a different nucleotide sequence, each having a different mutation flanked by different nucleotides.  The only structural similarity present is that all of the probes / primers comprise nucleotides. The fact that the probes / primers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity that the mutations are correlated with pancreatic adenocarcinoma. Accordingly, while the different mutations (present in the nucleic acid probes and primers) are asserted to have the property of being correlated with pancreatic adenocarcinoma they do not share a substantial structural similarity essential to this activity.
Further, the recited mutations present in the probes and primers do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the mutations behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited mutations in the probes and primers possess the common property of being correlated with pancreatic adenocarcinoma.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve et al (U.S. Patent No. 6,399,364; 04 June 2002).
Reeve et al teach compositions comprising all possible "N mer" oligonucleotides or subsets thereof "where N is preferably from 5 to 10, particularly 8 or 9" (see, e.g., col. 2, lines 62-67; claims 11 and 12; quotation from col 2, lines 63-65). Reeve et al teaches that each of the 5 to 10 N-mers is labeled with a detectable moiety, particularly wherein the detectable moiety is a fluorescent label (see, e.g., col. 2, lines 62-67; col. 3, lines 18-21; col. 10, line 1). The oligonucleotides of Reeve have the property that they may function as probes or primers. Given that Reeve teaches compositions comprising all possible 5-10mers, it is a property of at least one of the oligonucleotides in the composition that it comprises a nucleotide sequences that includes the chr1_26928798-2698798_C_T mutation in the ARID1A gene and 4-9 nucleotides of sequences of the ARID1A gene immediately flanking this mutation.  Note that the present claims do not define the probe or primer in terms of any specific nucleotide sequence and/or do not recite any other specific structural features that distinguish the claimed probes or primers over the oligonucleotides of Reeve.
8. Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balbas-Martinez et al (PLoS ONE. May 2013. 8(5): e62483, 11 pages).
Balbas-Martinez teaches isolated tumor DNA from subjects having urothelial bladder tumors, wherein the isolated tumor DNA comprises a mutation that is a C to T substitution in the ARID1A gene leading to a Q403* (i.e., “Q403X”) mutation / premature stop codon (see p. 2, Figure 1C and Table 3). The isolated tumor DNA of Balbas-Martinez is considered to have the property that it is a probe since it can hybridize to a complementary target nucleic acid. Accordingly, Balbas-Martinez teaches a probe specific for a mutant ARID1A gene comprising a C to T substitution leading to a Q403* / Q403X nonsense mutation – i.e., a “chr1_26298798-26928798_C_T” mutation in the ARID1A gene.
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbas-Martinez et al (PLoS ONE. May 2013. 8(5): e62483, 11 pages) in view of Vogelstein et al (U.S. 20130210900; cited in the IDS).
This rejection applies to claim 12 to the extent that the claimed probe or primer may be intended to be of a particular length that is less than the length of the isolated tumor DNA of Balbas-Martinez.
Balbas-Martinez teaches isolating tumor DNA from subjects having urothelial bladder tumors and performing a sequencing assay to detect a mutation in the isolated tumor DNA, wherein the mutation is a C to T substitution in the ARID1A gene leading to a Q403* (i.e., “Q403X”) mutation / premature stop codon (see p. 2, Figure 1C and Table 3). The mutation in the isolated tumor DNA of Balbas-Martinez is thereby the same as the presently recited chr1_26298798-26928798_C_T mutation in the ARID1A gene. T Balbas-Martinez states “We find that 11.5% of all UBC harbor ARID1A pathogenic mutations, most of them truncating” (p. 9, col. 1).
Balbas-Martinez does not teach probes or primers of a shorter length than the length of the isolated tumor DNA and does not teach probes or primers labeled with a fluorophore or radioactive nucleotide.
However, Vogelstein teaches probes and primers comprising a mutation in the ARID1A, flanked by a contiguous sequence of the ARID1A gene. In particular, Vogelstein teaches probes and primers for detecting ARID1A mutations leading to a premature stop codon (e.g. para [0083-0084], [0095], [0206] and Table 1). For instance, Vogelstein teaches:
[0095]… Oligonucleotide probes (allele-specific) hybridizing specifically to an allele having a particular mutation at a particular locus but not to other alleles can be designed by methods known in the art. The probes can have a length of, e.g., from 10 to about 50 nucleotide bases. The target DNA and the oligonucleotide probe can be contacted with each other under conditions sufficiently stringent such that the mutations can be distinguished from the alternative variant/allele at the same locus based on the presence or absence of hybridization. The probe can be labeled to provide detection signals. Alternatively, an allele-specific oligonucleotide probe can be used as a PCR amplification primer in an “allele-specific PCR” and the presence or absence of a PCR product of the expected length would indicate the presence or absence of a particular mutation.

Vogelstein teaches that the probes and primers may be labeled with a detectable moiety, such as a fluorescent label or radioactive label (e.g., para [0097-0098] and [0107]). 
In view of the teachings of Vogelstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated probes or primers to the ARID1A C>T substitution encoding for Q403* / Q403X nonsense mutation of Balbas-Martinez, which probes or primers comprise a contiguous ARID1A nucleotide sequence flanking said mutation, and which further include a fluorescent label or radioactively labeled nucleotide. One would have been motivated to have generated such probes or primers so that the probes or primers could be used in methods to detect the ARID1A C>T / Q403* / Q403X mutation in patient samples, and particularly in samples from patients having an urothelial bladder tumor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634